Appeal from an order, Supreme Court, New York County, entered March 11, 1977, denying defendants’ motion to compel a further deposition of plaintiff on the subject of whether or not she used certain drugs on and prior to the date of the accident or, in the alternative, dismissing her complaint, unanimously dismissed. Respondent shall recover of appellants $40 costs and disbursements of this appeal. In effect, the defendants’ application is one seeking rulings upon an examination before trial. They have "short-circuited” the procedure outlined in Tri-State Pipe Lines Corp. v Sinclair Reñning Co. (26 AD2d 285, app dsmd 26 AD2d 544). Rulings made upon objections on an examination before trial are not appealable (Lee v Chemway Corp., 20 AD2d 266; Empire Brushes v Gantz, 35 AD2d 736). Although we conclude that the appeal should be dismissed, we have considered the points raised by defendants-appellants and also conclude that Special Term’s order constituted a proper exercise of its discretion. Concur— Murphy, P. J., Lupiano, Birns and Capozzoli, JJ.